Citation Nr: 0012829	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1996 rating decision rendered by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the issue 
on appeal.

The case was previously the subject of a January 2000 Board 
decision.


FINDING OF FACT

Prior to the Board's January 2000 decision, additional 
evidence pertaining to the veteran's claim for entitlement to 
service connection for PTSD was received by the Board, but 
was not associated with the veteran's claims folder at the 
time the Board rendered the January 2000 decision.  


CONCLUSION OF LAW

Consideration of the issue of entitlement to service 
connection for PTSD by the Board in the January 2000 Board 
decision was premature and that part of the January 2000 
Board decision which addressed the issue of entitlement to 
service connection for PTSD is hereby vacated based upon a 
denial of due process.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.904 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

By means of a decision dated January 14, 2000, the 
undersigned Member of the Board of Veterans' Appeals (Board) 
denied the veteran's claims of entitlement to service 
connection for PTSD and entitlement to an increased rating 
for exostosis of the metatarsal of the left foot.  Prior to 
that date, on January 4, 2000, additional evidence pertaining 
to the veteran's claim for entitlement to service connection 
for PTSD was received by the Board, but was not associated 
with the veteran's claims folder as of January 14, 2000 (that 
is, the date on which the Board's decision was promulgated).

In light of the new evidence relevant the veteran's PTSD 
claim, consideration of the issue of entitlement to service 
connection for PTSD by the Board in the January 2000 decision 
was premature.  In order to provide the veteran every 
consideration due him under the appropriate laws and 
regulations, the Board's January 14, 2000 decision, to the 
extent that entitlement to service connection for PTSD was 
denied, is hereby vacated.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.904 (1999).  


ORDER

The part of the January 2000 Board decision which addressed 
the issue of entitlement to service connection for PTSD is 
vacated.  




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

